Election/Restrictions
Claims 1-11 and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-14 and 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 12-14 and 16-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/10/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 11 and 16, the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a drape for use in a surgical procedure having one or more surgical openings, the one or more 
McConnell (4,730,609) does not discloses the subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a drape for use in a surgical procedure having one or more surgical openings, the one or more surgical openings being spaced apart from the one or more windows such that the one or more surgical openings being positioned by the distal end of the drape; and one or more covers on the top surface of the drape, the one or more covers extending perpendicularly upward from the top surface of the drape, the one or more covers being spaced apart and away from the one or more surgical openings, in combination with the other elements (or steps) of the apparatus and method recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143.  The examiner can normally be reached on M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARLA R PATEL/Primary Examiner, Art Unit 3786